DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 7/21/21.  Claim 3 is cancelled; 1, 4, 7-8, 10-20 are amended; claim 21 is added.  Claims 1-2, 4-21 are pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following amended limitation is not supported by the specification as originally filed: “wherein width of said rim is the same as or less than width of said sidewall” and “a groove ... having a width which is same as or less than the width of said larger than the width of the groove, but does not state that the rim width is the “same” as groove width as claimed. If applicant is referring to the rim widths at 64 in the embodiment shown in Figures 6A-6B, then examiner emphasizes that this width is further required by claim 1 to be “same as or less than width of said sidewall”, which is clearly not taught by specification as originally filed. Claims 2, 4-14, 16-21 are rejected based on their respective dependencies to 1 and 15. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

5.	Claim 1-2, 4-10, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Optipack (DE 202010009758 – published 11/11/2010) in view of Roodnat et al. (US Pub. No. 2014/0144804).
See also Fig. 2); wherein said line is an arc (“circular arc-shaped groove”) having a radius corresponding to radius of said rim 40 of said other cup (paragraph [0020]); wherein said arc is an arc of a circle (“circular arc-shaped groove”) having a central axis which is different than a central axis of the bottom portion 20 (Fig. 2), such that a first portion of the rim 40 of the other cup is held inside the groove 26 while a second portion of the rim 40 of the other cup is disposed sidelong the bottom portion (Fig.’s 3-4); wherein 
Optipack further teaches wherein said rim 40 extends substantially vertically with respect to said sloped portion (Fig. 3; examiner notes the widening flange portion of rim 40 extends outwards and upwards from the sidewall 30 and therefore extends, at least partially, vertically), but does not expressly teach wherein the width of the rim is the same as or less than width of said sidewall, or wherein a width of the groove is the same as or less than the width of the rim. However, Roodnat, directed to the analogous art of stacking cups, teaches the following features to be known in the art: wherein a stackable cup 10 rim 12 (“rim”) extends vertically with respect to a sidewall sloped portion (Fig.’s 1-2; paragraphs [0019], [0056]), wherein a width of the rim 12 is shown to be substantially the same as or less than width of said sidewall (paragraph [0019] – Fig.’s 1-2)(Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d same as or less than the width of the rim (claims 9 and 11; paragraphs [0017 – “grooves can also have  ... narrowed width within the grooves”; See also [0019]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the features of Roodnat into Optipack. Per KSR, Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. By substituting the rim-groove configuration of Optipack, which uses a flange portion, with that of Roodnat, the predictable result facilitating stacking of the rim portion of the cup within a groove of the bottom portion of another cup is obtained. As Roodnat teaches, the grooves have a width “that matches the thickness of the rim, so that a rim of that thickness can closely and securely received therein” (paragraph [0016]).  The proposed modification is considered to have a reasonable expectation of success since both references teach substantially similar structure (rim being secured into a bottom groove of another cup) and intended function (stackable cups). Lastly, Roodnat, as stated above, appears to show in Fig.’s 1-2 wherein the rim 12 and sidewall are the same thickness. Should applicant traverse examiners position that these thicknesses are the same, examiner cites to MPEP 2144.04, which holds that the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, the sidewall thickness is scalable. By scaling the sidewall thickness to a thickness the same as the rim thickness, manufacturing is streamlined and made efficient, as the rim and sidewall can be formed of the same piece without additional steps. Such modification would have a reasonable expectation of success since Roodnat teaches wherein the rim “has the form of a sidewall” (paragraph [0019]).
see also Roodnat Fig. 4, paragraph [0016]). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114.   
Regarding claims 15-20, primary reference Optipack and secondary reference Roodnat teach wherein the cups are structured the same, permitting securement of four cups to the bottom groove portions of a cup (Fig. 4, paragraph [0022] – Optipack; see also Roodnat Fig. 4, paragraph [0016]). As such, claims 15-20 are rejected based on the disclosure set forth above in the rejection of claims 1-2 and 4-10. See also applicant’s remarks at page 9, lines 4-5.  

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Optipack (DE 202010009758 – published 11/11/2010) in view of Roodnat et al. (US Pub. No. 2014/0144804), or in the alternative, in further view of Vovan (US Pat. No. 7,673,767).
As per claim 11, Optipack as modified by Roodnat teaches wherein said rim 40 is inserted inside a groove 26 of another cup, said other cup vertically extends with respect to said bottom portion (Fig. 4 – Optipack; see also Roodnat Fig. 4 – the motivation to combine is the same as stated above). Admittedly, Optitack as modified by Roodnat, does not expressly teach the claimed requirement that a depth of the groove is larger than a height of the rim, such that a See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, increasing the depth of the groove would have the expected result of increasing the frictional engagement between the groove and the connecting cup due to the increased surface area being engaged. One ordinary skill in the art would have found it obvious, at time of applicant’s effective filing, to increase the depth of the groove to be greater than the height of the rim to improve frictional engagement, thereby facilitating increased securement of the connecting cup. 
Supplemental to this, examiner cites to Vovan, directed to interconnecting drinking vessels, for its teaching of the following features to be known in the art: a depth of the groove 14 is larger than a height of the rim 16, such that a portion of a sidewall is disposed inside said groove 14 and is supported by said groove 14 (See Fig. 1 and annotated Figure 4 below; column 4, lines 1-18; 55-60; “interference fit” and “integrated food container system”). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to increase the depth of the groove to be greater than rim height, such that a sidewall portion extends into the groove. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results. Here, the proposed combination would yield the predictable result of facilitating secure and removable connection between the connecting cups. Examiner notes that structure 2 is formed as a lid, as opposed to a cup. However, examiner considers the proposed modification to have a reasonable expectation of success since the groove 14 is formed on a bottom portion (when 2 is inverted as . 


    PNG
    media_image1.png
    991
    971
    media_image1.png
    Greyscale




s 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Optipack (DE 202010009758 – published 11/11/2010) in view of Roodnat et al. (US Pub. No. 2014/0144804) and further in view of Schwartz (US Pub. No. 2018/0099231).
	With respect to claims 12 and 21, Optipack as modified by Roodnat teaches wherein said groove extends along an arc having an orientation with respect to one of the sides of said sidewall (Fig.’s 2, 4), wherein when said rim of said one cup is inserted into said groove of said other cup, said groove of said one cup is oriented in a same orientation as orientation of said groove of said other cup (i.e. the same curvature) Id. Admittedly, Optipack does not teach at least one guide as claimed. However, Schwartz, directed to the analogous art of stacking cups, teaches at least one guiding element 2a positioned on a rim of a stackable cup (Fig.’s 3-4; “magnets 2a” – paragraph [0015]; magnetic attraction provides a guiding function). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to combine the use of the rim positioned plurality of guides of Schwartz with Optipack. The motivation to combine is to add magnetic attraction with the frictional engagement taught by Optipack. Note the additional placement of the bottom magnets, which serve to facilitate the connection of the bottom cups to the rim portion of the stacking cup. The proposed combination has a reasonable expectation of success as one ordinary skill in the art would recognize that the magnets would require placement into a bottom groove the enhanced connection - magnetic attraction and frictional engagement.  



Allowable Subject Matter
8.	Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711